UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                      )
TERRANCE WOODS,                                       )
                                                      )
                               Plaintiff,             )
                                                      )
                v.                                    )      Civil Action No. 13-1525 (ESH)
                                                      )
STANFORD KURLAND, et al.                              )
                                                      )
                               Defendants.            )
                                                      )


                                  MEMORANDUM OPINION

        On December 9, 2013, defendants Stanford L. Kurland and David A. Spector (“the

PennyMac defendants”) filed a motion pursuant to Fed. R. Civ. P. 12(b)(1), (2), (3), and (6) to

dismiss the complaint. On December 10, 2013, the Court issued an order advising the pro se

plaintiff to respond to the motion to dismiss no later than January 10, 2014, and informing him

that if he did not timely respond, the motion could be deemed conceded and result in the

dismissal of the complaint. (Order, Dec. 10, 2012 [ECF No. 4].) Plaintiff has neither responded

nor sought an extension of time in which to respond. Accordingly, the PennyMac defendants’

motion to dismiss will be granted as conceded. See Local Rule of Civ. P. 7(b).

        In the alternative, the Court will grant defendant’s motion to dismiss for lack of personal

jurisdiction.   Under Federal Rule of Civil Procedure 12(b)(2), plaintiff bears the burden of

establishing a factual basis for personal jurisdiction over the defendants. Rossmann v. Chase

Home Finance, LLC, 772 F. Supp. 2d 169, 171 (D.D.C. 2011) (citing Crane v. N.Y. Zoological

Society, 894 F.2d 454, 456 (D.C. Cir. 1990)). The requirement for personal jurisdiction “must be

met as to each defendant.” Rush v. Savchuk, 444 U.S. 320, 332 (1980). In order to meet this
burden, a plaintiff must allege specific acts connecting the defendant with the forum state.

Second Amend. Found. v. U.S. Conf. of Mayors, 274 F.3d 521, 524 (D.C. Cir. 2001).

       In this case, plaintiff has not made any allegations regarding the geographical contacts of

these two defendants to this jurisdiction. To the contrary, plaintiff’s only geographic allegations

regarding the PennyMac defendants are that their employer has a corporate headquarters in

Moorpark, California (in the Central District of California) and that the property at issue in this

case is in Grand Prairie, Texas, which is in the Northern District of Texas. (See Compl. at 3-4.)

For this reason, even if plaintiff had timely filed a response, the Court would be required to

dismiss his claim as to the PennyMac defendants pursuant to Fed. R. Civ. P. 12(b)(2).

       Accordingly, and for the reasons stated above, the motion to dismiss as to defendants

Kurland and Spector will be GRANTED. A separate Order accompanies this Memorandum

Opinion.


                                                                 /s/
                                                     ELLEN SEGAL HUVELLE
                                                     United States District Judge

Date: January 23, 2014




                                                 2